Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Hobgood on 6/9/2022 and Nitin Shukla on 6/13/2022.
The application has been amended as follows: 
CLAIMS
Claim 1, last paragraph has been replaced as follows 
--a deflagration pulse combustor controller electrically connected to the air supply subsystem, the plurality of fuel injectors, the ignition subsystem, and the sensor subsystem, with the deflagration pulse combustor controller electrically controlling the air subsystem, the fuel supply subsystem, the plurality of fuel injectors, and the ignition subsystem, and receiving electrical signals from the sensor subsystem, and with the deflagration pulse combustor controller further controlling selective activation and deactivation of fuel injectors of the plurality of fuel injectors for start-up and each of the plurality of continuous operating states of the deflagration pulse combustor to increase a throttle range of the deflagration pulse combustor, including changing the activation and deactivation of fuel injectors during any continuous operating state and such activation and deactivation of the fuel injectors for portions of, or during, a maximum duty cycle of the deflagration pulse combustor and when fewer than a total number of fuel injectors are activated, the activated fuel injector(s) are operated for a longer duty cycle than when the total number of fuel injectors are activated; wherein in a mode of operation, all the plurality of fuel injectors are used simultaneously during the maximum duty cycle.--
Cancel non-elected claims 18-23
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

June 14, 2022